 


116 HRES 274 EH: Providing for consideration of the joint resolution (S.J. Res. 7) to direct the removal of United States Armed Forces from hostilities in the Republic of Yemen that have not been authorized by Congress; providing for consideration of the resolution (H. Res. 271) Condemning the Trump Administration's Legal Campaign to Take Away Americans' Health Care; and providing for consideration of motions to suspend the rules.
U.S. House of Representatives
2019-04-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
1st Session 
H. RES. 274 
In the House of Representatives, U. S.,

April 2, 2019
 
RESOLUTION 
Providing for consideration of the joint resolution (S.J. Res. 7) to direct the removal of United States Armed Forces from hostilities in the Republic of Yemen that have not been authorized by Congress; providing for consideration of the resolution (H. Res. 271) Condemning the Trump Administration's Legal Campaign to Take Away Americans' Health Care; and providing for consideration of motions to suspend the rules. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House the joint resolution (S.J. Res. 7) to direct the removal of United States Armed Forces from hostilities in the Republic of Yemen that have not been authorized by Congress. All points of order against consideration of the joint resolution are waived. The joint resolution shall be considered as read. All points of order against provisions in the joint resolution are waived. The previous question shall be considered as ordered on the joint resolution and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Foreign Affairs; and (2) one motion to commit.  2.Upon adoption of this resolution it shall be in order without intervention of any point of order to consider in the House the resolution (H. Res. 271) Condemning the Trump Administration's Legal Campaign to Take Away Americans' Health Care. The resolution shall be considered as read. The previous question shall be considered as ordered on the resolution and preamble to adoption without intervening motion or demand for division of the question except one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Energy and Commerce. 
3.It shall be in order at any time on the legislative day of April 4, 2019, for the Speaker to entertain motions that the House suspend the rules as though under clause 1 of rule XV. The Speaker or her designee shall consult with the Minority Leader or his designee on the designation of any matter for consideration pursuant to this section.   Cheryl L. Johnson,Clerk. 